THIRD AMENDMENT

TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY dated as of November 30, 2007 (the “Amendment”) is entered into among
Ruby Tuesday, Inc., a Georgia corporation (the “Sponsor”), the Guarantors, the
Participants party hereto and Bank of America, N.A., as servicer and agent for
the Participants (in such capacity, the “Servicer”). All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Loan Facility Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Sponsor, the Participants and the Servicer entered into that
certain Amended and Restated Loan Facility Agreement and Guaranty dated as of
November 19, 2004 (as amended or modified from time to time, the “Loan Facility
Agreement”);

 

WHEREAS, the Sponsor has requested that the Participants amend the Loan Facility
Agreement as set forth below subject to the terms and conditions specified in
this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Amendments. The Loan Facility Agreement is hereby amended as follows:

 

(a)        Section 1.1 of the Loan Facility Agreement is hereby amended by
adding the following new definition in appropriate alphabetical order:

 

 

“Third Amendment Effective Date” shall mean November 30, 2007.

 

(b)       The pricing grid in the definition of Applicable Margin in Section 1.1
of the Loan Facility Agreement is hereby amended to read as follows:

 

 

Pricing

Level

 

Adjusted Total Debt to EBITDAR Ratio

 

Applicable Margin

I

< 2.00:1.00

 

1.00% per annum

II

> 2.00:1.00 but <3.50:1.00

 

1.125% per annum

III

> 3.50:1.00

1.375% per annum

 

 

(c)        Section 6.11 of the Loan Facility Agreement is hereby amended to read
as follows:

 

CHAR1\1023619v3

 

--------------------------------------------------------------------------------



 

Section 6.11

Minimum Fixed Charge Coverage Ratio.

 

The Consolidated Companies will maintain as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than (a) 1.85 to 1.0 from the
Third Amendment Effective Date through and including December 2, 2008, (b) 1.90
to 1.0 from December 3, 2008 through and including June 2, 2009 and (c) 2.0 to
1.0 thereafter.

 

(d)       Section 6.12 of the Loan Facility Agreement is hereby amended to read
as follows:

 

 

Section 6.12

Maximum Adjusted Total Debt to EBITDAR Ratio.

 

The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater (a) 3.75 to 1.0
from the Third Amendment Effective Date through and including December 2, 2008,
(b) 3.50 to 1.0 from December 3, 2008 through and including June 2, 2009 and (c)
3.25 to 1.0 thereafter.

 

2.      Conditions Precedent. This Amendment shall be effective as of the date
hereof upon the following conditions precedent:

 

(a)        the Servicer shall have received counterparts of this Amendment, duly
executed by the Sponsor, the Guarantors, the Servicer and the Required
Participants;

 

(b)       the Servicer shall have received a certificate of a Responsible
Officer of the Sponsor and each other Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel
attaching resolutions of each Credit Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment and certifying that such resolutions have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the Third Amendment Effective Date;

 

(c)        the Servicer shall have received favorable opinions of legal counsel
to the Sponsor and each other Credit Party, addressed to the Servicer and each
Participant, dated as of the Third Amendment Effective Date, in form and
substance reasonably satisfactory to the Servicer; and

 

(d)       the Servicer shall have received, for the benefit of each Participant
signing this Amendment on or before November 30, 2007, an amendment fee equal to
0.10% of such Participant’s Commitment.

 

 

3.

Miscellaneous.

 

(a)    Except as herein specifically agreed, the Loan Facility Agreement, and
the obligations of the Credit Parties thereunder and under the other Operative
Documents, are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.

 

(b)        Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the
Operative Documents and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Loan Facility Agreement or the other Operative Documents.

 

2

CHAR1\1023619v3

 

--------------------------------------------------------------------------------



 

 

(c)

The Sponsor and each Guarantor hereby represent and warrant as follows:

 

(i)        Each Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)       This Amendment has been duly executed and delivered by the Credit
Parties and constitutes the legal, valid and binding obligations of each of the
Credit Parties, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)      No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Amendment.

 

(d)    The Sponsor represents and warrants to the Participants that (i) the
representations and warranties set forth in Article V of the Loan Facility
Agreement and in each other Operative Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Credit Event or Loan Default.

 

(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

3

CHAR1\1023619v3

 

--------------------------------------------------------------------------------



            Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

SPONSOR:

RUBY TUESDAY, INC.,

 

a Georgia corporation

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Senior Vice President

 

 

GUARANTORS:

RTBD, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   President

 

RT FINANCE, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

RT TAMPA FRANCHISE, LP

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

RT ORLANDO FRANCHISE, LP

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

CHAR1\1023619v3

RUBY TUESDAY, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------



RT SOUTH FLORIDA FRANCHISE, LP

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT NEW YORK FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT SOUTHWEST FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT MICHIANA FRANCHISE, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT FRANCHISE ACQUISITION, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT FLORIDA EQUITY, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

CHAR1\1023619v3

RUBY TUESDAY, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------



 

RTGC, LLC

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT West Palm Beach Franchise, LP

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

RT Michigan Franchise, LLC

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT Detroit Franchise, LLC

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

 

CHAR1\1023619v3

RUBY TUESDAY, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

--------------------------------------------------------------------------------





 

SERVICER:

BANK OF AMERICA, N.A.,

in its capacity as Servicer

 

By: /s/ Anne Zeschke  

Name: Anne Zeschke

 

Title:   Assistant Vice President

 

 

PARTICIPANTS:

BANK OF AMERICA, N.A.

 

 

By: /s/ John H. Schmidt  

Name: John H. Schmidt

 

Title:   Vice President

 

 

REGIONS BANK,

successor by merger to AmSouth Bank

 

 

By: /s/ Amy Gillen  

Name: Amy Gillen

 

Title:   Senior Vice President

 

 

WACHOVIA BANK, N.A.

 

 

By: /s/ Susan T. Gallagher

Name: Susan T. Gallagher

 

Title:   Vice President

 

 

SUNTRUST BANK

 

By: /s/ Jean-Paul Purdy              

 

Name: Jean-Paul Purdy

 

Title:   Director

 

 

CHAR1\1023619v3

RUBY TUESDAY, INC.

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN FACILITY AGREEMENT AND GUARANTY

 

 